DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 12/14/2020 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Stuart Bristowe per email communication on 01/05/2021 following a telephone interview on 01/04/2021.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 12/14/2020):


Claim Amendments:

33.   (Currently Amended)  A method comprising:
          receiving, by a policy control function (PCF) from a network entity, a request to influence a user plane (UP) reselection, the request indicating a list of application locations to be included in the UP path reselection;
          generating, by the PCF, a policy associated with the request by making a determination of how to influence the UP path reselection according to the list of application locations in the request and generating the policy according to the determination;
          providing, by the PCF, the policy to a session management function (SMF);
          performing, by the SMF, a path reselection by selectingand a UP gateway configured to route traffic associated with the session to the application location, 
wherein a UP path configured for the session prior to the UP path reselection includes a second UP gateway responsible for routing the traffic, 
wherein the second UP gateway is different from the UP gateway included in the selected UP path; and
            acknowledging, by the PCF, the request to the network entity.

45.  (Currently Amended)     A communication system comprising a policy control function (PCF), 
            the PCF is configured to receive from a network entity a request to influence user plane (UP) path reselection, the request indicating a list of application locations to be included in the UP path reselection;
            the PCF is configured to generate a policy associated with the request and provide the policy to the SMF by making a determination of how to influence the UP path reselection according to the list of application locations in the request and generating the policy according to the determination;
            the SMF is configured to perform a UP path reselection by selecting and a UP gateway configured to route traffic associated with the session to the application location, 
wherein a UP path configured for the session prior to the UP path reselection includes a second UP gateway responsible for routing the traffic, 
wherein the second UP gateway is different from the UP gateway included in the selected UP path; and
the PCF is further configured to acknowledge the request to the network entity. 

54. canceled
59. canceled
63-64. canceled

65. (Currently Amended) The method according to claim 33 

66-68. canceled
69. canceled

Reasons for Allowance
Claims 33, 36-38, 45, 47-48, 53, 55, 57-58, 60, 62 and 65 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 33, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:


A method comprising:
receiving, by a policy control function (PCF) from a network entity, a request to influence a user plane (UP) reselection, the request indicating a list of application locations to be included in the UP path reselection;
generating, by the PCF, a policy associated with the request by making a determination of how to influence the UP path reselection according to the list of application locations in the request and generating the policy according to the determination;
providing, by the PCF, the policy to a session management function (SMF);
performing, by the SMF, a path reselection by selecting a UP path for a session according to the policy, the selected UP path including an application location in the list of application locations indicated in the request received by the PCF and a UP gateway configured to route traffic associated with the session to the application location, 
wherein a UP path configured for the session prior to the UP path reselection includes a second UP gateway responsible for routing the traffic, 
wherein the second UP gateway is different from the UP gateway included in the selected UP path; and
acknowledging, by the PCF, the request to the network entity.


Note that the closest prior art Liao et al. (US 2018/0317121, “Liao”) discloses quality of service (QOS) provisioning framework for a software defined network (SDN) based cellular network architecture. Liao’s disclosure describes an SDN architecture for a cellular communications system that includes a QOS provisioning framework to manage traffic flows. The architecture separates a control plane and a user plane for the transport of the user plane traffic. However, the claimed invention discloses a user plane (UP) path reselection by a session management function (SMF) after receiving a policy generated by a policy control function (PCF). The request indicates a list of application locations to be included in the UP reselection. The selected UP path by the SMF includes an application location of the list of application locations, and a UP gateway different from a previous UP gateway routes traffic associated with a session indicated by the policy. In particular, Liao fails to disclose or render obvious the request including a list of application locations and using a different UP gateway for a UP selected path for user traffic as claimed.
Note that the second closest prior art Kodaypak (US 10,212,639) discloses a method for dynamic data path reselection for narrow band wireless communication. Kodaypak’s disclosure receiving status information associated with a set of service capability exposure function (SCEF) nodes after querying a domain name server for status information, selecting a first SCEF node and initiating a first packet data network connection with the first SCEF node. However, the claimed invention discloses a user plane (UP) path reselection by a session management function (SMF) after receiving a policy generated by a policy control function (PCF). The request indicates a list of application locations to be included in the UP reselection. The selected UP path by the SMF includes an application location of the list of application locations, and a UP gateway different from a previous UP gateway routes traffic associated with a session indicated by the policy. In particular, Kodaypak fails to disclose or render obvious the request including a list of application locations and using a different UP gateway for a UP selected path for user traffic as claimed.
Note that the third closest prior art Carnero Ros et al. (US 2015/0103772, “CR”) discloses routing of traffic in a multi-domain network. CR’s disclosure describes a multi-domain network with a first network domain and a second network domain. The first network domain includes a gateway providing a first access to a packet network and the second network domain includes another gateway providing a second access to the packet network. However, the claimed invention discloses a user plane (UP) path reselection by a session management function (SMF) after receiving a policy generated by a policy control function (PCF). The request indicates a list of application locations to be included in the UP reselection. The selected UP path by the SMF includes an application location of the list of application locations, and a UP gateway different from a previous UP gateway routes traffic associated with a session indicated by the policy. In particular, CR fails to disclose or render obvious the request including a list of application locations and using a different UP gateway for a UP selected path for user traffic as claimed.
Regarding claim 45, the claim contains similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 36-38, 47-48, 53, 55, 57-58, 60, 62 and 65, these claims depend from one of claims 33 and 45, and thus are allowed for the same reason stated above for claim 33.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is 571-272-5009. The examiner can normally be reached on Monday to Friday, 8 A.M to 5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/           Examiner, Art Unit 2411